DETAILED ACTION
The present application has been made of the record and currently claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art, in particular, “oil resistant material to resist being degraded by crude oil … rigid material to resist being deformed by vacuum pressure” (see lines 6-9 of the abstract).  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3 and 7, the limitation “said vacuum manifold is configured to facilitate a plurality of workers to vacuum fluids in the oilfield with a single vacuum pump” is unclear to the examiner as to what type of vacuum manifold would or would not be “configured to facilitate a plurality of workers to vacuum fluids in the oilfield with a single vacuum pump”. In addition, it is unclear how such vacuum manifold could “facilitate” workers “in the oilfield.”
In regards to claims 6 and 7, the limitation “output tubes … configured to insertably receive the vacuum hose being used by each worker” is unclear how an output tube can or cannot be configured for a worker such that the worker is or is not able to insert the hose into the output tube. 
In addition, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In this case, a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kraige et al. (U.S. PGPub No. 2019/0219051) in view of Shuck (U.S. Patent No. 10,113,679).
In regards to claim 1, Kraige discloses:
A vacuum manifold assembly (see Figs. 3, 5, 7, and 9) being configured to facilitate a plurality of vacuum hoses (considered as 346 in Fig. 3) to be fluidly (see paragraph 0003, where fluids with proppants are used) coupled to a single vacuum supply hose (see near 330 in Fig. 3; see paragraph 0040, where external piping is not shown but is used on the ports to “supply fluid to the suction manifold”), 
said assembly comprising: 
a vacuum manifold (considered as 351 in Fig. 3) comprising a body (see Fig. 5) defining an interior space of said vacuum manifold (see Fig. 5, where the body has an interior space that allows a fluid to pass therethrough), 
an input tube (see above element 330, where there is an input tube) and a plurality of output tubes (considered as elements 341-345 in Fig. 3), 
said input tube being coupled to said body and being in fluid communication with said interior space (see Fig. 3, where the tubes and body are in fluid communication), 
each of said plurality of output tubes being coupled to said body (see Fig. 3, where the tubes are coupled to said body) and being in fluid communication with said interior space thereby facilitating fluid communication between said input tube and each of said plurality of output tubes (see Fig. 5 for a representation of the fluid flow), 
wherein said vacuum manifold is configured to resist being deformed by vacuum pressure (it is inherent that the vacuum manifold resist deformation by vacuum pressure), 
said vacuum manifold being comprised of a rigid material (see paragraph 0018, where the manifold is used with a high pressure pump “to provide a source of high pressure fluid for injection into an oil or gas well during a standard hydraulic fracking operation”, therefore it is inherent a rigid material would be used),
but does not explicitly disclose:
said vacuum manifold being comprised of an oil resistant material, 
wherein said vacuum manifold is configured to resist being degraded by crude oil.
However, Shuck discloses a similar suction manifold (considered as 22 in Fig. 5) used in hydraulic fracturing (see Col. 7, Lines 54-60) comprising a fluid liner (considered as 78 in Fig. 5) wherein the fluid liner is comprised of nitrile rubber (see Col. 8, Lines 62-67) and is used to dynamically respond to pressure fluctuations within the fluid chamber during fluid flow therethrough while the bond between the fluid liner and the cylindrical inside surface and/or the bond between the fluid liner and the inside surfaces is maintained (see Col. 8, Lines 38-43). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the manifold of Kraige to comprise a fluid liner comprised of nitrile rubber to provide the benefit of dynamically responding to pressure fluctuations within the fluid chamber during fluid flow therethrough because Shuck discloses that providing a fluid liner to a suction manifold allows the suction manifold to dynamically respond to pressure fluctuations within the fluid chamber during fluid flow therethrough while the bond between the fluid liner and the cylindrical inside surface and/or the bond between the fluid liner and the inside surfaces is maintained (see Col. 8, Lines 38-43).  
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Lastly, rubber, in particular nitrile rubber, is a well-known material that is an oil resistant material and resist being degraded by crude oil (see https://www.blaylock-gasket.com/understanding-oil-resistant-gaskets.html). 

In regards to claim 4, Kraige further discloses:
The assembly according to claim 1, wherein said body has a top wall (considered as 324 in Fig. 3) and a bottom wall (considered as 328 in Fig. 3), 
said body being elongated along an axis extending through a first end and a second end of said body (see Fig. 3, where the body is elongated along an axis extending from first to second end), 
said top wall having an input opening extending into said interior space of said body (see Fig. 3, where the opening extends into the interior space), 
said input opening being centrally positioned on said top wall (see Fig. 3), 
said bottom wall having a plurality of output openings (see Fig. 3) each extending into said interior space of said body (see Fig. 3), 
said plurality of output openings being spaced apart from each other (see Fig. 3) and being distributed along said axis extending between said first end and said second end of said body (see Fig. 3, where element 351 is pointing to either the first or second end and the opening spaces are spaced apart between both ends).

In regards to claim 5, Kraige further discloses:
The assembly according to claim 4, wherein said input tube extends away from said top wall (see Fig. 3) having said input tube being aligned with said input opening (see Fig. 3), 
said input tube having a distal end (see Fig. 3) with respect to said top wall 
wherein said distal end is configured to insertably receive the suction hose (see Fig. 3, where the distal end is capable of receiving a suction hose; see paragraph 0040, where the external piping is not shown but is connected to the distal end).

	In regards to claim 6, as best understood, Kraige further discloses:
The assembly according to claim 4, wherein each of said plurality of output tubes is positioned on said bottom wall of said body (see Fig. 3), 
each of said output tubes being aligned with a respective one of said output openings (see Fig. 3), 
each of said plurality of output tubes having a distal end (see Fig. 3) with respect to said bottom wall 
wherein said distal end of each of said plurality of output tubes is configured to insertably receive the vacuum hose (see Fig. 3) being used by each worker (it appears that this limitation is met because the structure of Kraige is similar to the present invention).

Claim(s) 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraige et al. in view of Shuck and in further view of Elliott (U.S. PGPub No. 2013/0299018). 
	In regards to claim 2, Kraige discloses:
The assembly according to claim 1, wherein said input tube has a diameter thereby facilitating said input tube to engage a suction hose of a vacuum pump (see Fig. 3, where the distal end is capable of receiving a suction hose; see paragraph 0040, where the external piping is not shown but is connected to the distal end),
wherein said vacuum manifold is configured to be employed in oilfield fluid recovery operations (see paragraph 0003, where the manifold is used in oil applications), 
but does not explicitly disclose: 
wherein said input tube has a diameter of at least 2.0 inches.
However, Elliot discloses that an input tube (considered as 106 in Fig. 2) is known to have a diameter of ten inches (see paragraph 0017, Col. 1, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a ten inch diameter for the input tube of Kraige because Elliot discloses that it is known to use a diameter of ten inches for an input tube (see paragraph 0017, Col. 1, lines 5-7).
In addition, the “diameter” of the “input tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

	In regards to claim 3, as best understood, Kraige discloses:
The assembly according to claim 1, wherein each of said plurality of output tubes has a diameter thereby facilitating each of said plurality of output tubes to engage a vacuum hose for the vacuum pump (see Fig. 3), 
wherein said vacuum manifold is configured to facilitate a plurality of workers to vacuum fluids in the oilfield with a single vacuum pump (it appears that this limitation is met because the structure of Kraige is similar to the present invention),
but does not explicitly disclose: 
wherein each of said plurality of output tubes has a diameter of at least 2.0 inches.
However, Elliot discloses that output tubes (considered as 108 in Fig. 2) are known to have a diameter of four inches (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a four inch diameter for the output tube of Kraige because Elliot discloses that it is known to use a diameter of four inches for an output tube (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
In addition, the “diameter” of the “output tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 7, as best understood, Kraige discloses:
A vacuum manifold assembly (see Figs. 3, 5, 7, and 9) being configured to facilitate a plurality of vacuum hoses (considered as 346 in Fig. 3) to be fluidly (see paragraph 0003, where fluids with proppants are used) coupled to a single vacuum supply hose (see near 330 in Fig. 3; see paragraph 0040, where external piping is not shown but is used on the ports to “supply fluid to the suction manifold”), said assembly comprising: 
a vacuum manifold (considered as 351 in Fig. 3) comprising 
a body (see Fig. 3) defining an interior space of said vacuum manifold, 
an input tube (considered as 330 in Fig. 3) and a plurality of output tubes (considered as 341-345 in Fig. 3), 
said input being coupled to said body and being in fluid communication with said interior space (see Fig. 3), 
each of said plurality of outputs being coupled to said body and being in fluid communication with said interior space thereby facilitating fluid communication between said input and each of said plurality of 8outputs (see Fig. 3), 
wherein said vacuum manifold is configured to be employed in oilfield fluid recovery operations (see paragraph 0003, where its used in oil applications),
said input tube having a diameter thereby facilitating said input tube to engage a suction hose of a vacuum pump (see Fig. 3, where the distal end is capable of receiving a suction hose; see paragraph 0040, where the external piping is not shown but is connected to the distal end),
wherein said vacuum manifold is configured to facilitate a plurality of workers to vacuum fluids in the oilfield with a single vacuum pump (it appears that this limitation is met because the structure of Kraige is similar to the present invention), 
said body having a top wall (considered as 324 in Fig. 3) and a bottom wall (considered as 328 in Fig. 3), 
said body being elongated along an axis extending through a first end and a second end of said body (see Fig. 3, where the body is elongated through a first and second end), 
said top wall having an input opening (see Fig. 3) extending into said interior space of said body (see Fig. 3), 
said input opening being centrally positioned on said top wall (see element 330, where the input opening is centrally positioned on said top wall), 
said bottom wall having a plurality of output openings each extending into said interior space of said body (see Fig. 3), 
said plurality of output openings being spaced apart from each other (see Fig. 3) and being distributed along said axis extending between said first end and said second end of said body (see Fig. 3), 
said input tube extending away from said top wall having said input tube being aligned with said input opening (see Fig. 3), 
said input tube having a distal end (see Fig. 3, where the distal end is near element 330) with respect to said top wall 
wherein said distal end is configured to insertably receive the suction hose (see Fig. 3, where the distal end is capable of receiving a suction hose; see paragraph 0040, where the external piping is not shown but is connected to the distal end), 
each of said plurality of output tubes having a diameter thereby facilitating each of said plurality of output tubes to engage a vacuum hose for the vacuum pump (see Fig. 3), 
each of said plurality of output tubes being positioned on said bottom wall of said body (see Fig. 3), 
each of said output tubes being aligned with a respective one of said output openings (see Fig. 3), 
each of said plurality of output tubes having a distal end with respect to said bottom wall (see Fig. 3, where the output tube has a distal end), 
wherein said distal end of each of said plurality of output tubes is configured to insertably receive the vacuum hose being used by each worker (it appears that this limitation is met because the structure of Kraige is similar to the present invention), 
said vacuum manifold being comprised of a rigid material (see paragraph 0018, where the manifold is used with a high pressure pump “to provide a source of high pressure fluid for injection into an oil or gas well during a standard hydraulic fracking operation”, therefore it is inherent a rigid material would be used),
wherein said vacuum manifold is configured to resist being deformed by vacuum pressure (it is inherent the vacuum manifold is configured to resist being deformed), 
but does not explicitly disclose:
said input tube having a diameter of at least 2.0 inches.
each of said plurality of output tubes having a diameter of at least 2.0 inches. 
said vacuum manifold being comprised of an oil resistant material, 
wherein said vacuum manifold is configured to resist being degraded by crude oil.
In regards to the oil resistant material, Shuck discloses: 
a similar suction manifold (considered as 22 in Fig. 5) used in hydraulic fracturing (see Col. 7, Lines 54-60) comprising a fluid liner (considered as 78 in Fig. 5) wherein the fluid liner is comprised of nitrile rubber (see Col. 8, Lines 62-67) and is used to dynamically respond to pressure fluctuations within the fluid chamber during fluid flow therethrough while the bond between the fluid liner and the cylindrical inside surface and/or the bond between the fluid liner and the inside surfaces is maintained (see Col. 8, Lines 38-43). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the manifold of Kraige to comprise a fluid liner comprised of nitrile rubber to provide the benefit of dynamically responding to pressure fluctuations within the fluid chamber during fluid flow therethrough because Shuck discloses that providing a fluid liner to a suction manifold allows the suction manifold to dynamically respond to pressure fluctuations within the fluid chamber during fluid flow therethrough while the bond between the fluid liner and the cylindrical inside surface and/or the bond between the fluid liner and the inside surfaces is maintained (see Col. 8, Lines 38-43).  
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Lastly, rubber, in particular nitrile rubber, is a well-known material that is an oil resistant material and resist being degraded by crude oil (see https://www.blaylock-gasket.com/understanding-oil-resistant-gaskets.html). 
In regards to the input tube diameter, Elliot discloses: 
an input tube (considered as 106 in Fig. 2) is known to have a diameter of ten inches (see paragraph 0017, Col. 1, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a ten inch diameter for the input tube of Kraige because Elliot discloses that it is known to use a diameter of ten inches for an input tube (see paragraph 0017, Col. 1, lines 5-7).
In addition, the “diameter” of the “input tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).
In regards to the output tube diameter, Elliot discloses: 
A plurality of output tubes (considered as 108 in Fig. 2) are known to have a diameter of four inches (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a four inch diameter for the output tube of Kraige because Elliot discloses that it is known to use a diameter of four inches for an output tube (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
In addition, the “diameter” of the “output tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engstrand (U.S. Patent No. 1,743,762) discloses a similar device to Kraige. 
Karhu et al. (U.S. PGPub No. 2002/0047265) discloses a manifold that utilizes a sealing material such as ethylene, propylene, diene rubber, etc.
Boyher et al. (U.S. PGPub No. 2008/0276998) discloses a similar device to Kraige (see Fig. 4).
Scheitlin et al. (U.S. Patent No. 3,799,196) discloses a similar device to Kraige. 
Douglass (U.S. Patent No. 1,613,876) discloses a similar device to the present invention. 
Additional references can be found in the PTO-892 document provided herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679